Citation Nr: 1106787	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which established service connection for PTSD, 
evaluated as 50 percent disabling, effective March 4, 2004.  The 
Veteran appealed, contending that a higher rating was warranted.  
He did not disagree with the effective date for the establishment 
of service connection.

The Veteran provided testimony at a hearing before personnel at 
the RO in May 2008, and before the undersigned Veterans Law Judge 
in November 2010.  Transcripts from both hearings have been 
associated with the Veteran's VA claims folder.

For the reasons detailed below, the Board finds that further 
development is required with respect to the Veteran's appeal.  
Accordingly, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board finds that further development 
is required in order to comply with the duty to assist.

The Board observes the Veteran was accorded a VA medical 
examination which evaluated the symptomatology of his service-
connected PTSD in July 2008.  However, it was intimated at his 
November 2010 hearing that the disability had increased in 
severity since that examination.  Moreover, he presented 
competent medical records in support of this contention.  For 
example, at his July 2008 VA medical examination it was noted 
that he had never been violent, and had only mild irritability.  
However, an October 2010 medical statement from a VA clinician 
emphasized his "rage" issues.  In addition, the July 2008 VA 
examination assigned a global assessment of functioning (GAF) 
score of 55, which reflects moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 1994 
(DSM-IV) (which has been adopted by the VA in 38 C.F.R. 
§§ 4.125, 4.130).  An October 2010 Vet Center statement assigned 
a GAF score of 41, which reflects reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  Id.  
Moreover, this statement reported that the Veteran's symptoms had 
increased in just the last few months that he was no longer able 
to work.

VA's General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Consequently, the Board concludes that a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the Veteran's current level of 
functional impairment and adequately evaluate his current level 
of disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination - particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, the 
Board must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

The Board also observes that the October 2010 statements from the 
VA clinician and Vet Center indicate that there are more recent 
treatment records pertaining to the Veteran's service-connected 
PTSD than are currently on file.  Further, this deficiency is of 
particular significance as these outstanding records appear to be 
from VA facilities.  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA records which are in 
existence are constructively of record and the failure of the RO 
or the Board to consider any such pertinent records might 
constitute clear and unmistakable error, even though such 
evidence was not actually in the record assembled for appellate 
review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant 
statutory and regulatory provisions also emphasize the importance 
of obtaining pertinent VA records as part of the duty to assist.  
See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board 
concludes that it must remand this case in order to obtain any 
such records.

The Board further observes that the Veteran contended at his 
hearing that he is unemployable due solely to his service-
connected PTSD.  As mentioned above, the October 2010 Vet Center 
statement provides evidence in support of this contention.  In 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a 
claim for a total rating based upon individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  In view of the foregoing, the Board finds 
that a TDIU claim is raised by the record, and, as such this 
issue is properly before it pursuant to the holding in Rice, and 
must be considered in future adjudication of this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his condition 
since August 2008.  In particular, the AMC/RO 
should follow-up on any treatment he has 
received through the VA as indicated by the 
October 2010 medical statements on file.

After securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
current nature and severity of his service-
connected PTSD.  The claims folder should 
be made available to the examiner for 
review before the examination.

The examiner must comment upon the affect 
the Veteran's PTSD has on his 
employability; i.e., whether it is at least 
as likely as not (50 percent or greater 
likelihood) that he is unable to obtain 
and/or maintain substantially gainful 
employment due to this service-connected 
disability.

A complete rationale for any opinion 
expressed must be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  
The AMC/RO's adjudication must reflect 
consideration of whether a TDIU is 
warranted in accord with Rice v. Shinseki, 
22 Vet. App. 447 (2009).

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
last SOC in November 2008, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this remand, 
the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


